


Exhibit 10.1
KENNEDY-WILSON HOLDINGS, INC.
AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of ______, 2014 (the
“Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and _________ (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Amended and
Restated 2009 Equity Participation Plan (as amended, the “Plan”) for the benefit
of its employees, nonemployee directors and consultants and the employees,
nonemployee directors and consultants of its affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided.
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.    Award of Restricted Shares.
The Committee hereby awards to the Awardee ________ Restricted Shares. All such
Restricted Shares shall be subject to the restrictions and forfeiture provisions
contained in Sections 4, 5 and 6, such restrictions and forfeiture provisions to
become effective immediately upon execution of this Agreement by the parties
hereto.
3.    Stock Issuance.
The Awardee hereby acknowledges that the Restricted Shares are issued in book
entry form on the books and records as kept by the Company’s transfer agent,
shall be registered in the name of the Awardee and a stock certificate
evidencing the Restricted Shares shall not be delivered to the Awardee until the
Awardee satisfies the vesting requirements contained in Section 4. In the event
that a stock certificate is delivered to the Awardee before the vesting
requirements are satisfied, the Awardee hereby acknowledges that such stock
certificate shall bear the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Kennedy-Wilson Holdings,
Inc., effective as of ________, 2014. Copies of




--------------------------------------------------------------------------------




such Agreement are on file in the offices of the Secretary, Kennedy-Wilson
Holdings, Inc., 9701 Wilshire Blvd., Suite 700, Beverly Hills, CA 90212.”
4.    Vesting.
Subject to Section 5, the Restricted Shares shall vest, no longer be subject to
Restrictions and become transferable pursuant to the terms of the Plan as
follows (as summarized in Exhibit A attached hereto):
(a)    Twenty percent (20%) of the Restricted Shares shall vest upon the
occurrence of both (i) the Awardee being an employee of the Company or an
Affiliate as of April 15, 2015, and (ii) the Return on Equity (as defined below)
equaling or exceeding the Performance Goal (as defined below) for the Company’s
fiscal year ending December 31, 2014, as determined by the Committee;
(b)    Twenty percent (20%) of the Restricted Shares shall vest upon the
occurrence of both (i) the Awardee being an employee of the Company or an
Affiliate as of April 15, 2016, and (ii) the Return on Equity equaling or
exceeding the Performance Goal for the Company’s fiscal year ending December 31,
2015, as determined by the Committee;
(c)    Twenty percent (20%) of the Restricted Shares shall vest upon the
occurrence of both (i) the Awardee being an employee of the Company or an
Affiliate as of April 15, 2017, and (ii) the Return on Equity equaling or
exceeding the Performance Goal for the Company’s fiscal year ending December 31,
2016, as determined by the Committee;
(d)    Twenty percent (20%) of the Restricted Shares shall vest upon the
occurrence of both (i) the Awardee being an employee of the Company or an
Affiliate as of April 15, 2018, and (ii) the Return on Equity equaling or
exceeding the Performance Goal for the Company’s fiscal year ending December 31,
2017, as determined by the Committee; and
(e)    Twenty percent (20%) of the Restricted Shares shall vest upon the
occurrence of both (i) the Awardee being an employee of the Company or an
Affiliate as of April 15, 2019, and (ii) the Return on Equity equaling or
exceeding the Performance Goal for the Company’s fiscal year ending December 31,
2018, as determined by the Committee;
provided, that each Performance Goal target set forth above may be increased and
additional vesting requirements may be provided for annually in the Company’s
sole discretion upon written notice to the Awardee, which notice shall be deemed
to be incorporated herein. Notwithstanding the foregoing, in the event that a
Change of Control occurs and the Awardee remains in continued employment with
the Company or an Affiliate until at least immediately prior to the Change of
Control, all of the then-unforfeited Restricted Shares shall automatically
become fully vested, no longer subject to Restrictions and freely transferable,
as of the date of such Change of Control.
To the extent that any of the above vesting requirements contained in Sections
4(a) – 4(e) are not satisfied as of a particular vesting date, the Restricted
Shares subject to vesting on such vesting date shall not vest; provided, that in
the event that the vesting requirements are satisfied as of any subsequent
vesting date set forth above, all of the Restricted Shares that were subject to
vesting prior to such subsequent vesting date shall become fully vested, no
longer subject to Restrictions and transferable. If any of the vesting
requirements under Section 4(e) are not satisfied as of April 15, 2019, all
unvested Restricted Shares shall immediately be forfeited as of such date.
For purposes of this Agreement:




--------------------------------------------------------------------------------




“Return on Equity” means the ratio of Adjusted EBITDA (as defined in the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission) to Tangible Book Equity (calculated as shareholders’ equity less
goodwill in accordance with generally accepted accounting principles) for the
applicable Company’s fiscal year ending December 31.
“Performance Goal” means nine percent (9%).
5.    Termination of Employment.
Notwithstanding the foregoing, if, prior to the Awardee’s fully satisfying any
of the vesting requirements set forth in Section 4:
(a)    The Awardee’s employment with the Company or an Affiliate shall be
terminated by the Company or Affiliate without Cause or by the Awardee for Good
Reason (as defined below), in any such event, the Committee may, in its sole
discretion, provide that all then-unforfeited Restricted Shares subject to
vesting thereafter shall, on each subsequent March 15, become fully vested, no
longer subject to Restrictions and transferable if all of the above vesting
requirements with respect to such vesting date, except the requirement that the
Awardee be an employee of the Company or an Affiliate as of the vesting date,
are satisfied;
(b)    The Awardee’s employment with the Company or an Affiliate shall be
terminated by reason of the Awardee’s death or Total and Permanent Disability,
in any such event, all then-unforfeited Restricted Shares subject to vesting
thereafter shall, on each subsequent March 15, become fully vested, no longer
subject to Restrictions and transferable if all of the above vesting
requirements with respect to such vesting date, except the requirement that the
Awardee be an employee of the Company or an Affiliate as of the vesting date,
are satisfied; or
(c)    The Awardee’s employment with the Company or an Affiliate shall be
terminated for any reason other than as set forth in Section 5(a) or 5(b), in
any such event, all of the Awardee’s then-unforfeited Restricted Shares shall
thereupon be cancelled and forfeited as of the date of such termination of
employment.
For purposes of this Agreement, the term “Good Reason” shall mean the voluntary
termination of the employment (or other service relationship) of the Awardee
with the Company or an Affiliate by the Awardee within six months of the
Company’s or Affiliate’s (A) instructing the Awardee to work (or provide
services) full-time or substantially full-time at any location not acceptable to
the Awardee (other than the Company’s or Affiliate’s main headquarters) that is
more than 50 miles from the Awardee’s principal place of work and more than 50
miles from the Awardee’s principal residence, (B) eliminating or materially
reducing the Awardee’s duties for the Company or Affiliate or (C) materially
reducing the Awardee’s base pay (or base compensation).
6.    Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 5, the
Restricted Shares shall not be transferable unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 4.
7.    Voting and Dividend Rights.
The Awardee shall have the voting rights and dividend rights of a stockholder of
Common Stock with respect to the Restricted Shares.




--------------------------------------------------------------------------------




8.    Regulation by the Committee.
This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee, including, without limitation,
any question relating to the vesting conditions set forth in Section 4.
9.    Withholding.
The Company or an Affiliate shall be entitled to deduct and withhold the minimum
amount necessary in connection with the Awardee’s Restricted Shares to satisfy
its withholding obligations under any and all federal, state and/or local tax
rules or regulations.
10.    Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.
11.    Plan Terms.
The terms of the Plan are hereby incorporated herein by reference.
12.    Effective Date of Award.
The award of each Restricted Share under this Agreement shall be effective as of
the Effective Date.
13.    Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


AWARDEE:
 
KENNEDY-WILSON HOLDINGS, INC.
 
 
 
________________________________
__________
 
By:                  
 

 
Its:               
 








--------------------------------------------------------------------------------




EXHIBIT A
Vesting Criteria for the
Kennedy Wilson Amended and Restated 2009 Equity Participation Plan
for Restricted Stock Awards to Employees and Consultants


I.
The Performance Goal is nine percent (9%).



II.
The Return on Equity will be calculated as the ratio of Adjusted EBITDA (as
defined in KW’s 10-K and 10-Qs) to the Tangible Book Equity (Shareholder Equity
less Goodwill) for the calendar year during the vesting period ending on the
prior 12/31.



III.
Actual vesting on each calculation date will take place if the Return on Equity
(as defined above in II.) is equal or greater than the Performance Goal set
forth in I. above.



IV.
All calculations will be reviewed and approved by the Compensation Committee of
the Board and their decisions will be final and conclusive and set forth in the
minutes of their meetings.



V.
Vesting of awards – the Restricted Shares will vest in substantially equal
installments over five (5) years, subject to an employment requirement and the
performance metric noted in III. above. These shares will receive dividends
declared after the award date as set forth in Section 7 of the Restricted Stock
Award Agreement.







